                                UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF PENNSYLVANIA
JASON WAMBOLD,                                                       :
                          Plaintiff                                  :
                                                                             CIVIL ACTION NO. 3:14-2206
          v.                                                         :
                                                                                       (JUDGE MANNION)
DORINA VARNER, et al.,                                               :
                          Defendants                                 :
                                                              ORDER


          For the reasons set forth in the Memorandum of this date, IT IS
HEREBY ORDERED THAT:


          1.         The claims against Remaining Defendants Gonzalez and
                     Zimmerly are DISMISSED for failure to timely effectuate service.
          2.         The Clerk of Court is directed to CLOSE this case.




                                                                      s/ Malachy E. Mannion
                                                                      MALACHY E. MANNION
                                                                      United States District Judge
Dated: January 15, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2014 MEMORANDA\14-2206-01 order.wpd




                                                                     1
